Exhibit 10.1

AMENDMENT NO. 4 TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

This AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Amendment No. 4”) dated as of June 30, 2017 (the “Amendment No. 4 Effective
Date”), is by and among SPARTON CORPORATION, an Ohio corporation (“Borrower”),
the other Loan Parties, the Lenders from time to time a party to the Credit
Agreement referred to below, and BMO HARRIS BANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Administrative Agent, the Lenders, the Borrower and the other Loan
Parties are parties to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of September 11, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as set forth herein,
and the Administrative Agent and the Lenders have agreed to the requests on the
terms and subject to satisfaction of the conditions contained herein; and

WHEREAS, this Amendment No. 4 shall constitute a Loan Document, these Recitals
shall be construed as part of this Amendment No. 4 and capitalized terms used
but not otherwise defined in this Amendment No. 4 shall have the meanings
ascribed to them in the Credit Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment No. 4, the parties, intending to be bound, hereby agree as
follows:

SECTION 1.    Amendments. Subject to the satisfaction of the conditions set
forth in Section 3 of this Amendment No. 4, and in reliance on the
representations and warranties set forth in Section 4 of this Amendment No. 4,
the Loan Parties, the Administrative Agent and the Required Lenders hereby agree
to amend the Credit Agreement as of the Amendment No. 4 Effective Date as
follows:

(a)    Section 1.18 (Incremental Commitment Increases). Subsection (a) of
Section 1.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a)    Reserved.”

(b)    Section 5.1 (Definitions – Amended and Restated). Section 5.1 of the
Credit Agreement is hereby amended by amending and restating the following
definitions:

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until



--------------------------------------------------------------------------------

the Pricing Date with respect to the last day of Parent’s fiscal quarter June
2017, the rates per annum shown opposite Level VII below, and thereafter from
one Pricing Date to the next the Applicable Margin means the rates per annum
determined in accordance with the following schedule:

 

LEVEL  

TOTAL FUNDED

DEBT/EBITDA RATIO

FOR SUCH PRICING

DATE

  APPLICABLE MARGIN
FOR BASE RATE LOANS
UNDER  REVOLVING
CREDIT AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:     APPLICABLE MARGIN
FOR EUROCURRENCY
LOANS UNDER
REVOLVING  CREDIT
AND LETTER OF CREDIT
FEE SHALL BE:     APPLICABLE MARGIN
FOR COMMITMENT
FEE SHALL BE:  

VIII

  Greater than or equal to 3.75 to 1.00     2.75 %      3.75 %      .50 % 

VII

  Greater than or equal to 3.50 to 1.00 but less than 3.75 to 1.00     2.00 %   
  3.00 %      .50 % 

VI

  Less than 3.50 to 1.00, but greater than or equal to 3.00 to 1.00     1.50 % 
    2.50 %      .50 % 

V

  Less than 3.00 to 1.00, but greater than or equal to 2.50 to 1.00     1.00 % 
    2.00 %      .45 % 

IV

  Less than 2.50 to 1.00, but greater than or equal to 2.00 to 1.00     .75 %   
  1.75 %      .35 % 

III

  Less than 2.00 to 1.00, but greater than or equal to 1.50 to 1.00     .50 %   
  1.50 %      .30 % 

II

  Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00     .25 %   
  1.25 %      .25 % 

I

  Less than 1.00 to 1.00     .00 %      1.00 %      .20 % 

For purposes hereof, the term “Pricing Date” means, for any measurement period
of the Borrowers ending on or after the last day of Parent’s fiscal quarter June
2017, the date on which the Administrative Agent is in receipt of the Borrowers’
most recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to
Section 8.5 hereof. The Applicable Margin shall be established based on the
Total Funded Debt/EBITDA Ratio for the most recently completed fiscal quarter
and the Applicable Margin established on a Pricing Date shall remain in effect
until the next Pricing Date. If the Borrowers have not delivered their

 

2



--------------------------------------------------------------------------------

financial statements by the date such financial statements (and, in the case of
the year-end financial statements, audit report) are required to be delivered
under Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level VIII shall apply). If the Borrowers subsequently deliver such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other circumstances, the Applicable
Margin established by such financial statements shall be in effect from the
Pricing Date that occurs immediately after the end of the fiscal quarter covered
by such financial statements until the next Pricing Date. Each determination of
the Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrowers and the Lenders if
reasonably determined.

“Incremental Commitment Increase” means any increase to the Revolving Credit
Commitments made prior to the Amendment No. 4 Effective Date pursuant to
Section 1.18 of the Agreement as in effect prior to the Amendment No. 4
Effective Date. Notwithstanding anything to the contrary in this Agreement, no
Incremental Commitment Increase may be requested on or after the Amendment No. 4
Effective Date.

“Permitted Acquisition” means any Acquisition made prior to the Amendment No. 4
Effective Date that was a “Permitted Acquisition” as such term was defined in
this Agreement as of the date of such Acquisition. Notwithstanding anything to
the contrary contained in this Agreement, no Acquisitions shall be permitted on
or after the Amendment No. 4 Effective Date.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrowers and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate
$125,000,000 on the Amendment No. 4 Effective Date.

(c)    Section 5.1 (Definitions - New). Section 5.1 of the Credit Agreement is
hereby amended by adding the following new definitions to such Section in their
alphabetically correct order:

“Amendment No. 4” means Amendment No. 4 to Amended and Restated Credit and
Guaranty Agreement dated as of June 30, 2017, among Borrowers, the other Loan
Parties, Administrative Agent and the Lenders.

“Amendment No. 4 Effective Date” means the date of Amendment No. 4.

 

3



--------------------------------------------------------------------------------

(d)    Section 8.5 (Financial Reports). Subsection (h) of Section 8.5 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(h)    as soon as available, and in any event no later than 30 days after the
last day of each fiscal month of each fiscal year of the Parent, commencing with
the last day of fiscal month July 2017, a copy of the consolidated balance sheet
of the Parent and its Subsidiaries as of the last day of such fiscal month and
the consolidated statements of income, retained earnings, and cash flows of the
Parent and its Subsidiaries for the fiscal month and for the fiscal year-to-date
period then ended, each in reasonable detail showing in comparative form the
figures for the corresponding date and period in the previous fiscal year,
prepared by the Borrowers in accordance with GAAP (subject to the absence of
footnote disclosures and year-end audit adjustments) and certified to by its
chief financial officer or another officer of the Borrower Representative
acceptable to the Administrative Agent;”

(e)    Section 8.7 (Indebtedness). Subsection (h) of Section 8.7 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(h)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding not to exceed $5,000,000, provided that, at the time such
Indebtedness is incurred (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness and (ii) the
Loan Parties shall be in compliance with each of the financial covenants set
forth in Section 8.23, calculated on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness; and”

(f)    Section 8.9 (Investments).

(i)    Subsection (k) of Section 8.9 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(k)    Permitted Acquisitions made prior to the Amendment No. 4 Effective
Date.”

(ii)    Subsections (p) and (q) of Section 8.9 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“(p)    Investments made prior to the Amendment No. 4 Effective Date consisting
of the acquisition of capital stock or other equity interests of a Person who is
not and will not thereby become a Subsidiary of the Parent in an aggregate
amount not to exceed at any time $5,000,000 so long as (i) no Default or Event
of Default exists or would be caused by such Investment, and (ii) the Loan
Parties are in compliance with the financial covenants set forth in Section 8.23
calculated on a Pro Forma Basis after giving effect to such Investment; provided
that, any Acquisition must satisfy each of the conditions set forth in the
definition of “Permitted Acquisition”; and”

“(q)    other Investments in addition to those otherwise permitted by this
Section in an amount not to exceed $1,000,000 in the aggregate at any one time
outstanding.”

 

4



--------------------------------------------------------------------------------

(g)    Section 8.10 (Mergers, Consolidations and Sales). Subsection (i) of
Section 8.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(i)    the sale, transfer, lease or other disposition of Property of any Loan
Party or any Subsidiary (excluding any disposition of Property as part of a sale
and leaseback transaction and any capital stock or other equity interests of a
Subsidiary) aggregating for the Loan Parties and their respective Subsidiaries
not more than $1,500,000 during any fiscal year of the Borrowers.”

(h)    Section 8.12 (Dividends and Certain Other Restricted Payments).
Section 8.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 8.12    Dividends and Certain Other Restricted Payments. No Loan Party
shall, nor shall any Loan Party permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests), or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same (the dividends, distributions,
purchases, redemptions and other payments restricted by this Section 8.12,
collectively, “Restricted Payments”); provided that, that the foregoing shall
not operate to prevent (i) the making of dividends or distributions by any
Subsidiary to any Loan Party or by any Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party, or (ii) payments made in
accordance with Borrower’s existing stock option plans and other equity
compensation plans for employees in the aggregate amount of up to $500,000
during any fiscal year so long as in the case of this clause (ii) (A) no Default
or Event of Default exists or would be caused by such Restricted Payment and
(B) the Loan Parties are in compliance with the financial covenants set forth in
Section 8.23 calculated on a Pro Forma Basis after giving effect to such
Restricted Payment.”

(i)    Section 8.23 (Financial Covenants).

(i)    Section 8.23(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) Total Funded Debt/EBITDA Ratio. As of the last day of each of the following
fiscal quarters of Parent, the Loan Parties shall not permit the Total Funded
Debt/EBITDA Ratio to be greater than the respective following amounts set forth
opposite such fiscal quarters:

 

Fiscal Quarter End

   Total Funded Debt/
EBITDA Ratio  

June 2017

     4.25: 1.00  

September 2017

     4.25: 1.00  

December 2017

     4.25: 1.00  

March 2018 and each fiscal quarter thereafter

     3.00: 1.00”  

 

5



--------------------------------------------------------------------------------

(ii)    Section 8.23 of the Credit Agreement is hereby amended by adding a new
subsection (c) thereto as follows:

“(c)    Minimum EBITDA. As of the last day of each of the following fiscal
quarters of the Parent, the Loan Parties shall not permit EBITDA for the period
of four fiscal quarters then ended to be less than the following:

 

Fiscal Quarter End

   Minimum EBITDA  

June 2017

   $ 22,500,000  

September 2017

   $ 20,000,000  

December 2017

   $ 22,000,000”  

(j)    Schedule I (Commitments). Schedule I of the Credit Agreement is hereby
amended and restated in its entirety, to read as set forth on Annex A attached
hereto.

SECTION 2.    Waiver of Event of Default. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment No. 4, and in reliance on
the representations and warranties set forth in Section 4 of this Amendment
No. 4, the Required Lenders hereby waive any Event of Default that may have
occurred solely as a result of the Loan Parties’ failure to comply with
Section 8.23(a) of the Credit Agreement as in effect prior to the effectiveness
of this Amendment No. 4 solely with respect to the test period ending on the
last day of Parent’s fiscal quarter June 2017 (the “Subject Default”).    The
Required Lenders’ waiver of the Subject Default shall not be deemed to be a
waiver of any other existing or hereafter arising Event of Default or any other
deviation from the express terms of the Credit Agreement including any further
breach of Section 8.23(a) of the Credit Agreement.

SECTION 3.    Conditions of Effectiveness. This Amendment No. 4 shall become
effective on the Amendment No. 4 Effective Date, but only upon receipt by the
Administrative Agent of the following:

(a)    one or more counterparts of this Amendment No. 4 executed by the Loan
Parties, Swing Line Lender, L/C Issuer, the Administrative Agent and the
Required Lenders;

(b)    one replacement Note for each Lender requesting a Note, executed by the
Borrowers;

(c)    Borrowers shall have paid the fees set forth in the fee letter dated of
even date herewith among Borrower Representative, the Administrative Agent and
the other parties named therein to the Administrative Agent for its own account
or for the account of the Lenders as set forth therein; provided that (i) the
upfront fees provided therein shall be paid (A) only to each Lender who has, on
or before 3:00 p.m. Central Standard Time on Friday, June 30, 2017, (x)
confirmed to Agent in writing that such Lender has obtained all approvals
necessary for such Lender to execute and deliver this Amendment No. 4 and
(y) delivered to Agent such Lender’s signature page to this Amendment No. 4 duly
executed by such Lender (each Lender who satisfies the conditions set forth in
this clause (i), a “Qualifying Lender”) and (B) on the

 

6



--------------------------------------------------------------------------------

allocated Revolving Credit Commitment of each Qualifying Lender set forth on
Annex A to this Amendment No. 4 and (ii) Lenders who are not Qualifying Lenders
shall not be entitled to any upfront or other fee with respect to this Amendment
No. 4; and

(d)    receipt of any other deliveries set forth on the closing document
checklist delivered to the Borrower Representative prior to the date of this
Amendment No. 4.

SECTION 4.    Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that:

(a)    (i) such Loan Party has all necessary power and authority to execute and
deliver this Amendment No. 4 and to perform its obligations hereunder, (ii) this
Amendment No. 4 has been duly authorized by all requisite corporate or limited
liability company action, as applicable, and constitutes the legal, valid and
binding obligations of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by applicable solvency, bankruptcy, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and applicable equitable principles
(whether considered in a proceeding at law or in equity), and (iii) neither the
execution, delivery or performance by such Loan Party of this Amendment No. 4
(A) violates any material provision of any law or regulation applicable to such
Loan Party, or any other decree of any governmental body, (B) conflicts with or
results in the breach or termination of, constitutes a default under or
accelerates any performance required by, any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which any Loan Party or Subsidiary is a
party or by which such Person or any of its property is bound, (C) results in
the creation or imposition of any Lien (other than Liens permitted pursuant to
Section 8.8 of the Credit Agreement) upon any Property of such Loan Party,
(D) violates or conflicts with the articles of incorporation (or articles of
formation), bylaws (or operating agreement), or other organizational documents,
as applicable, of such Loan Party, or (E) requires the consent, approval or
authorization of, or declaration or filing with, any other Person, except for
those already duly obtained;

(b)    After giving effect to this Amendment No. 4, no Default or Event of
Default shall have occurred or be continuing as of the date hereof; and

(c)    After giving effect to this Amendment No. 4 and the transactions
contemplated hereby, the representations and warranties of the Loan Parties
contained in the Credit Agreement and other Loan Documents are true and correct
on and as of date hereof to the same extent as though made on and as of such
date except to the extent such representations and warranties specifically
relate to an earlier date, in which case each such representation or warranty
shall have been true and correct on and as of such earlier date.

SECTION 5.    Reference to, and Effect on, Loan Documents.

(a)    Fees and Expenses. The Borrower agrees to pay, on demand, in accordance
with Section 13.15 of the Credit Agreement, all costs and expenses of, or
incurred by, the Administrative Agent, including but not limited to reasonable
attorneys’ fees and costs in connection with the preparation, execution and
delivery of this Amendment No. 4.

 

7



--------------------------------------------------------------------------------

(b)    Ratification of Loan Documents. Except as specifically amended above, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect. Notwithstanding anything contained herein, the terms of this Amendment
No. 4 are not intended to and do not effect a novation of the Credit Agreement
or any other Loan Document. Each of the Loan Parties hereby ratifies and
reaffirms each of the terms and conditions of the Loan Documents to which it is
a party and all of its obligations thereunder.

(c)    No Waiver. Except as expressly set forth in this Amendment No. 4, the
execution, delivery and effectiveness of this Amendment No. 4 shall not operate
as a waiver of any Default or Event of Default whether now existing or hereafter
arising or of any right, power or remedy of the Administrative Agent or the
Lenders under the Credit Agreement, under any of the other Loan Documents or
under applicable law.

(d)    References. Upon the effectiveness of this Amendment No. 4, each
reference in (i) the Credit Agreement to “this Agreement,” “this Credit
Agreement,” “hereunder,” “hereof” or words of similar import and (ii) any other
Loan Document to “the Credit Agreement” or words of similar import shall, in
each case and except as otherwise specifically stated therein, mean and be a
reference to the Credit Agreement as amended hereby. Upon the effectiveness of
this Amendment No. 4, each reference to the Loan Documents in the Credit
Agreement shall include this Amendment No. 4.

SECTION 6.    Miscellaneous.

(a)    Successors and Assigns. This Amendment No. 4 shall be binding on the Loan
Parties and shall inure to the benefit of the Administrative Agent and the
Lenders and their respective successors and assigns.

(b)    Entire Agreement. This Amendment No. 4 constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other understandings, oral or written, with respect to the subject matter
hereof.

(c)    Headings. Section headings in this Amendment No. 4 are included herein
for convenience of reference only and shall not constitute a part of this
Amendment No. 4 for any other purpose.

(d)    Severability. Wherever possible, each provision of this Amendment No. 4
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment No. 4 shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment No. 4.

(e)    Counterparts. This Amendment No. 4 may be executed in any number of
separate original counterparts and by the different parties on separate
counterparts, each of which shall be deemed to be an original, but all of such
counterparts shall together constitute one agreement. Delivery of an executed
counterpart of a signature page to this Amendment No. 4 by facsimile, “pdf” or
other form of electronic delivery shall be effective as delivery of a manually
executed counterpart of this Amendment No. 4.

 

8



--------------------------------------------------------------------------------

(Signature Pages Follow)

 

9



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Amendment No. 4 to Amended and Restated Credit and Guaranty
Agreement as of the date first above written.

 

BORROWER:

    SPARTON CORPORATION, an Ohio corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:

    SPARTRONICS, INC., a Michigan corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President, Secretary and Treasurer    
SPARTON TECHNOLOGY, INC., a New Mexico corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President, Secretary and Treasurer    
SPARTON DELEON SPRINGS, LLC, a Florida limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON MEDICAL
SYSTEMS, INC., a Michigan corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:

    SPARTON MEDICAL SYSTEMS COLORADO, LLC, a Colorado limited liability company
    By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON BP
MEDICAL DENVER, LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON ONYX
HOLDINGS, LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON ONYX,
LLC, a South Dakota limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:

    RESONANT POWER TECHNOLOGY, INC., a Wisconsin corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON AUBREY
GROUP, INC., a California corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON
BROOKSVILLE, LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON AYDIN,
LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:

    SPARTON BECKWOOD, LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     BECKWOOD
SERVICES, INC., a New Hampshire corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President, Secretary and Treasurer    
SPARTON eMT, LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON IRVINE,
LLC, a California limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:

    SPARTON IED, LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     SPARTON DESIGN
SERVICES, LLC, a Delaware limited liability company     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President and Secretary     REAL TIME
ENTERPRISES, INC., a New York corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President, Secretary and Treasurer    
HUNTER TECHNOLOGY CORPORATION, a California corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President, Secretary and Treasurer    
HTC-EIAC, INC., a California corporation     By:  

/s/ Joseph G. McCormack

      Joseph G. McCormack       Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

ADMINISTRATIVE AGENT:

    BMO HARRIS BANK N.A., as Administrative Agent     By:  

/s/ Julie A. Hughes

      Julie A. Hughes       Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER, SWING LINE LENDER AND L/C ISSUER:

    BMO HARRIS BANK N.A.     By:  

/s/ Julie A. Hughes

      Julie A. Hughes       Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:

    U.S. BANK NATIONAL ASSOCIATION     By:  

/s/ Victoria D. Ehle

      Victoria D. Ehle       Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:

    BANK OF AMERICA, N.A.     By:  

/s/ Brian Haldane

      Brian Haldane       Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:

    SUNTRUST BANK     By:  

/s/ Samuel M. Ballesteros

      Samuel M. Ballesteros       Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:

    FIFTH THIRD BANK     By:  

/s/ Cynthia Clark

      Cynthia Clark       Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:

    KEYBANK NATIONAL ASSOCIATION     By:  

/s/ Brian P. Fox

      Brian P. Fox       Vice President



--------------------------------------------------------------------------------

ANNEX A

to Amendment No. 4 to Amended and Restated

Credit and Guaranty Agreement

SCHEDULE I

COMMITMENTS

 

NAME OF LENDER

   REVOLVING CREDIT COMMITMENT  

BMO Harris Bank, N.A.

   $ 26,534,090.91  

U.S. Bank National Association

   $ 22,889,610.39  

Bank of America, N.A.

   $ 21,428,571.43  

SunTrust Bank

   $ 19,034,090.91  

Fifth Third Bank

   $ 12,500,000.00  

Associated Bank, N.A.

   $ 11,363,636.36  

Keybank National Association

   $ 11,250,000.00  

TOTAL

   $ 125,000,000.00     

 

 

 